  Case 3:19-cv-02281-K Document 46-1 Filed 07/17/20                 Page 1 of 1 PageID 507



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


FEDERAL TRADE COMMISSION,

                              Plaintiff,
                                                             Civil Action No. 3:19-cv-02281
       vs.

MATCH GROUP, INC., a corporation,

                              Defendant.


     [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION FOR LEAVE TO
    FILE NOTICE OF RECENTLY DECIDED AUTHORITY AND FOR STAY OF ALL
            PROCEEDINGS PENDING SUPREME COURT DECISION IN
                         FTC V. CREDIT BUREAU

       Having considered the Motion for Leave to File Notice of Recently Decided Authority

and for Stay of All Proceedings Pending Supreme Court Decision in FTC v. Credit Bureau and

Brief in Support (“Motion”) filed by Match Group, Inc. (“Match”), it is hereby ORDERED that

Defendant’s Motion is GRANTED in its entirety. Match is granted leave to submit a notice to

this Court of the recent grant of certiorari by the Supreme Court of the United States in Fed.

Trade Comm’n v. Credit Bureau Ctr., LLC, 937 F.3d 764 (7th Cir. 2019), cert. granted, 2020

WL 3865251 (July 9, 2020), and for leave to seek a stay of all proceedings in this matter,

including a ruling by this Court on Match’s pending Motion to Dismiss (Dkt. 20), pending a

decision by the Supreme Court in Credit Bureau, anticipated in early summer 2021.

       IT IS SO ORDERED.

       Dated: __________________________


                                                     __________________________
                                                     Honorable Ed Kinkeade
                                                     United States District Judge
